—Judgment, Supreme Court, New York County (Allen Alpert, J., at hearing; Robert Haft, J., at plea and sentence), rendered June 5, 1989, convicting defendant of attempted criminal possession of a weapon in the third degree, and sentencing him as a persistent violent felony offender to an indeterminate term of imprisonment of 3 years to life, unanimously affirmed.
We agree with the suppression court that the actions of the police officers were justified, and that suppression of the physical evidence was not warranted. Since defendant was seated in a double parked car, there was adequate predicate to make inquiry; further, defendant was lawfully ordered to exit the car (People v Ingle, 36 NY2d 413). The inspection of the interior of the car and the search of defendant’s waistband were justified by the testimony that defendant produced an *461expired insurance card (Vehicle and Traffic Law § 319 [2]) and dropped a silver cartridge to the floor. (People v Belton, 55 NY2d 49, 55, rearg denied 56 NY2d 646.) In reaching our determination, we give great weight to the hearing court’s acceptance of the officers’ testimony. (People v Garafolo, 44 AD2d 86.) Concur—Carro, J. P., Milonas, Ellerin and Rubin, JJ.